o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-152967-09 uil number info release date the honorable john dingell member u s house of representatives w outer drive suite e dearborn mi attention ---------------------- dear congressman dingell this letter responds to your inquiry dated date on behalf of your constituent ------------------ -------------------asked about the first-time_homebuyer_tax_credit the information provided by your office states that ---------------------ex-husband bought a home in and he and -------------------lived in the home from first-time homebuyers who meet certain requirements can take a refundable_credit for the purchase of a principal_residence sec_36 of the internal_revenue_code the code the law defines a first-time_homebuyer as an individual and if married the individual’s spouse who has not had an ownership_interest in a principal_residence at any time during the three-year period before the date of the purchase of the home the homebuyer generally must enter into a purchase contract before date and must close the contract before date on date the congress amended sec_36 of the code to provide a reduced credit for certain individuals who bought a new principal_residence that was not their first home these long-time residents generally qualify for the credit if on the purchase date of the new residence the individual and the individual’s spouse if married has owned and used the same home as a principal_residence for any consecutive five-year period during the eight-year period ending on the purchase date -------------------apparently does not qualify for the reduced credit as a long-time resident because she did not live in her previous home for five consecutive years however ----- -------------may qualify for the first-time_homebuyer credit if she has not had an ownership_interest in a home in the three years before purchase of a new home from the information provided it is not clear whether -------------------had an ownership_interest in the home she shared with her ex-husband conex-152967-09 i hope you find this information helpful if you have any questions please contact -------- ------------at --------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
